UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-8211 Dreyfus Institutional Preferred Money Market Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 06/30/2010 -1- FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Institutional Preferred Money Market Fund June 30, 2010 (Unaudited) Negotiable Bank Certificates of Deposit40.5% Principal Amount ($) Value ($) Banco Bilbao Vizcaya Argentaria (Yankee) 0.30%, 7/6/10 250,000,000 250,000,000 Bank of Nova Scotia (Yankee) 0.30% - 0.35%, 8/9/10 - 8/16/10 350,000,000 350,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.35%, 7/13/10 - 7/28/10 350,000,000 350,000,000 Barclays Bank PLC (Yankee) 0.70%, 1/18/11 50,000,000 50,000,000 BNP Paribas (Yankee) 0.30% - 0.60%, 7/15/10 - 9/2/10 400,000,000 400,000,000 Citibank N.A. 0.35%, 8/25/10 300,000,000 300,000,000 Credit Agricole CIB (Yankee) 0.40% - 0.65%, 8/6/10 - 9/3/10 400,000,000 400,000,000 Natixis (Yankee) 0.34%, 7/7/10 400,000,000 400,000,000 Rabobank Nederland (Yankee) 0.30%, 7/7/10 200,000,000 200,000,000 Royal Bank of Scotland PLC (Yankee) 0.35% - 0.50%, 7/23/10 - 8/12/10 340,000,000 340,000,000 Societe Generale (Yankee) 0.30%, 7/14/10 400,000,000 400,000,000 UBS AG (Yankee) 0.32% - 0.38%, 7/12/10 - 7/22/10 300,000,000 300,000,000 Unicredit Bank AG (Yankee) 0.34%, 7/12/10 80,000,000 80,000,000 Total Negotiable Bank Certificates of Deposit (cost $3,820,000,000) Commercial Paper7.2% Deutsche Bank Financial LLC 0.30%, 8/11/10 150,000,000 149,948,750 General Electric Capital Corp. 0.30%, 8/23/10 100,000,000 99,955,833 General Electric Co. 0.08%, 7/1/10 300,000,000 300,000,000 Santander Central Hispano Finance (Delaware) Inc. 0.32%, 7/23/10 125,000,000 124,975,556 Total Commercial Paper (cost $674,880,139) Asset-Backed Commercial Paper4.8% Atlantis One Funding Corp. 0.04%, 7/1/10 200,000,000 a 200,000,000 CHARTA LLC 0.56%, 9/2/10 100,000,000 a 99,902,000 CIESCO LLC 0.31%, 8/25/10 150,000,000 a 149,928,958 Total Asset-Backed Commercial Paper (cost $449,830,958) Corporate Notes6.1% Bank of America Securities LLC 0.26%, 7/1/10 325,000,000 325,000,000 Credit Suisse 0.43%, 7/9/10 250,000,000 b 250,000,000 Total Corporate Notes (cost $575,000,000) Short-Term Bank Note1.1% Bank of America N.A. 0.31%, 7/12/10 (cost $100,000,000) 100,000,000 Time Deposits18.1% Allied Irish Banks (Grand Cayman) 0.65%, 7/1/10 200,000,000 200,000,000 Bank of Ireland (Dublin) 0.70%, 7/1/10 300,000,000 300,000,000 Commerzbank AG (Grand Cayman) 0.05%, 7/1/10 400,000,000 400,000,000 KBC Bank N.V. (Grand Cayman) 0.01%, 7/1/10 400,000,000 400,000,000 Swedbank AG (Grand Cayman) 0.10%, 7/1/10 400,000,000 400,000,000 Total Time Deposits (cost $1,700,000,000) U.S. Government Agencies3.7% Federal Home Loan Mortgage Corp. 0.28%, 7/16/10 250,000,000 b,c 250,000,000 Federal National Mortgage Association 0.20%, 7/6/10 100,000,000 c 99,997,222 Total U.S. Government Agencies (cost $349,997,222) Repurchase Agreements18.5% Barclays Capital, Inc. 0.01%-0.21%, dated 6/30/10, due 7/1/10 in the amount of $543,000,429 (fully collateralized by $39,485,993 Federal Home Loan Corp., 0%-7%, due 10/25/37-3/25/44, value $16,279,298, $442,842,745 Federal National Mortgage Association, 0%-8%, due 10/15/15-7/25/44, value $34,720,703 and $481,600,800 U.S. Treasury Notes, 3%-3.38%, due 9/30/16-11/15/19, value $502,860,039) 543,000,000 543,000,000 Credit Suisse Securities LLC 0.05%, dated 6/30/10, due 7/1/10 in the amount of $350,000,486 (fully collateralized by $4,835,000 Federal Home Loan Bank, 0%, due 9/2/10, value $4,833,549, $164,320,000 Federal Home Loan Mortgage Corp., 0%, due 12/27/10, value $164,122,813, $179,925,000 Federal National Mortgage Association, 0%, due 7/2/10-4/29/11, value $179,855,728, $6,390,000 Inter-American Development Bank, 1.50%-3.50%, due 6/23/11-3/15/13, value $6,442,304, $980,000 International Bank for Reconstruction and Development, 2%, due 4/2/12, value $1,005,185 and $700,000 International Finance Corp., 3%, due 4/22/14, value $743,069) 350,000,000 350,000,000 Goldman, Sachs & Co. 0.005%, dated 6/30/10, due 7/1/10 in the amount of $77,000,011 (fully collateralized by $78,105,700 U.S. Treasury Notes, 0.88%, due 5/31/11, value $78,540,062) 77,000,000 77,000,000 Morgan Stanley 0.005%, dated 6/30/10, due 7/1/10 in the amount of $600,000,083 (fully collateralized by $1,492,887,700 U.S. Treasury Strips, due 5/15/26-5/15/40, value $612,000,011) 600,000,000 600,000,000 RBS Securities, Inc. 0.20%-0.235%, dated 6/30/10, due 7/1/10 in the amount of $175,001,021 (fully collateralized by $88,464,000 Corporate Bonds, 0%-5.45%, due 5/13/22-9/10/47, value $51,500,897 and $125,160,000 U.S. Treasury Notes, 1.75%, due 3/31/14, value $127,504,387) 175,000,000 175,000,000 Total Repurchase Agreements (cost $1,745,000,000) Total Investments (cost $9,414,708,319) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2010, these securities amounted to $449,830,958 or 4.8% of net assets. b Variable rate securityinterest rate subject to periodic change. c On September 7, 2008, the Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 9,414,708,319 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Preferred Plus Money Market Fund June 30, 2010 (Unaudited) Negotiable Bank Certificates of Deposit12.4% Principal Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.40%, 7/8/10 25,000,000 25,000,000 Fortis Bank (Yankee) 0.40%, 7/20/10 25,000,000 25,000,000 Mizuho Corporate Bank (Yankee) 0.39%, 7/30/10 25,000,000 25,000,000 Natixis (Yankee) 0.45%, 7/19/10 25,000,000 25,000,000 Total Negotiable Bank Certificates of Deposit (cost $100,000,000) Commercial Paper14.9% Deutsche Bank Financial LLC 0.35%, 7/6/10 25,000,000 24,998,785 ING (US) Funding LLC 0.31%, 7/21/10 25,000,000 24,995,695 Lloyds TSB Bank PLC 0.30%, 7/19/10 25,000,000 24,996,250 Skandinaviska Enskilda Banken AB 0.39%, 7/26/10 25,000,000 a 24,993,229 UBS Finance Delaware Inc. 0.03%, 7/1/10 20,000,000 20,000,000 Total Commercial Paper (cost $119,983,959) Time Deposit3.1% Citibank N.A. (Nassau) 0.10%, 7/1/10 (cost $25,000,000) 25,000,000 U.S. Government Agency21.1% Federal Home Loan Bank 0.00%, 7/1/10 (cost $170,000,000) 170,000,000 U.S. Treasury Bills31.1% U.S. Treasury Bills 0.20% - 0.22%, 9/9/10 - 9/23/10 (cost $249,885,083) 250,000,000 Repurchase Agreements17.4% Deutsche Bank Securities Inc. 0.03%, dated 6/30/10, due 7/1/10 in the amount of $70,000,058 (fully collateralized by $720,000 Federal Home Loan Bank, 0.79%, due 11/25/11, value $722,803 and $70,038,000 Federal Home Loan Mortgage Corp., 0.75%-1.50%, due 1/7/11-3/28/13, value $70,677,448) 70,000,000 70,000,000 RBS Securities, Inc. 0.02%, dated 6/30/10, due 7/1/10 in the amount of $70,000,039 (fully collateralized by $70,090,000 U.S. Treasury Notes, 1.75%, due 3/31/14, value $71,402,864) 70,000,000 70,000,000 Total Repurchase Agreements (cost $140,000,000) Total Investments (cost $804,869,042) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2010, this security amounted to $24,993,229 or 3.1% of net assets. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 804,869,042 Level 3 - Significant Unobservable Inputs - Total 804,869,042 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. August 1, 2010,each Funds paid the Manager a monthly management fee at the annual rate of 0.10% of the value of each Fund's average daily net assets, and a monthly administration fee at the annual rate of 0.05% of the value of each Fund's average daily net assets pursuant to the Company's former Management Agreement andAdministration Agreement, respectively. The Company'sAdministration Agreement was terminated and the New Management Agreement consolidates investment advisory and administrative services. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Preferred Money Market Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 By: /s/ James Windels James Windels Treasurer Date: August 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
